DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 12/23/2021 and 03/28/2022 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
4.	Claims 1-13 are pending in this application.  

Oath/Declaration
The receipt of Oath/Declaration is acknowledged.

Drawings
6.	The receipt of Drawings is acknowledged.


Allowable Subject Matter
7.	Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

8.	The following is a statement of reasons for the indication of allowable subject matter: 

Regarding Claim 6:
	None of the prior arts searched and/or cited, discloses or suggest
“wherein sizes settable as a sheet size contained in the print settings include a fixed size that is a pre-defined size and a user-defined size to be defined by a user, 
wherein, when the sheet size information contained in the second sheet information acquired in the second acquisition process is the fixed size, the program causes the computer to perform the warning process before the print data representing the image of the print subject by the print instruction is transmitted to the printer when it is determined that the sheet is unsuitable in the determining process, and 
wherein, when the sheet size information contained in the second sheet information acquired in the second acquisition process is the user-defined size, the program causes the computer not to perform the warning process.”


Regarding Claim 7:
	None of the prior arts searched and/or cited, discloses or suggest
“wherein sizes settable as a sheet size contained in the print setting include a fixed size that is a pre-defined size and a user-defined size to be defined by a user,
wherein, when the sheet size information contained in the second sheet information acquired in the second acquisition process is the fixed size, the supporting program causes the computer to determine that the sheet is unsuitable when, in the determining process, the sheet size information contained in the second sheet information acquired in the second acquisition process does not match the sheet size information contained in the first sheet information acquired in the first acquisition process, and 
wherein, when the sheet size information contained in the second sheet information acquired in the second acquisition process is the user-defined size, the program causes the computer to determine that the sheet is unsuitable when, in the determining process, a difference between the sheet size information contained in the second sheet information acquired in the second acquisition process and the sheet size information contained in the first sheet information acquired in the first acquisition process is outsize a particular range.” 

Regarding Claim 8:
	None of the prior arts searched and/or cited, discloses or suggest 
“wherein the print settings include sheet feed tray information, 
wherein the printer is configured such that a plurality of sheet feed trays are attached to the printer, 
wherein trays settable to the sheet feed tray information includes the plurality of trays having been attached to the printer and an automatic feed tray that is automatically determined by the printer based on the sheet size contained in the print setting, 
wherein, in the first acquisition process, the computer acquires the first sheet information for each of the plurality of sheet feed trays attached to the printer, 
wherein, when the sheet feed tray contained in the print settings is the tray attached to the printer, the computer determines that the sheet is unsuitable, in the determining process, in response to the sheet size information contained in the second sheet information acquired in the second acquisition process not matching the sheet size contained in the first sheet information corresponding to the sheet feed tray, the sheet feed tray being indicated by sheet feed tray information contained in the print settings of the first sheet information acquired in the first acquisition process, and
wherein, when the sheet tray contained in the print settings is the automatic feed tray, the computer determines that the sheet is unsuitable, in the determining process, in response to the sheet size contained in the second sheet information acquired in the second acquisition process not matching any of sheet sizes contained in the first sheet information corresponding to each of the plurality of sheet feed trays acquired in the first acquisition process.”

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 9 it is unclear what is meant by “wherein the sheet size contained in the first sheet information acquired in the first acquisition process includes a particular size indicating a high value”. Applicant’s specification fails to disclose “a high value”, however, Applicant’s Spec. teaches in Para. [0054] lines 5-7 “A sheet size that indicates the postcard size or the envelope size is an example of a particular size that indicates a high price.”. Therefore, Examiner will interpret the following limitation as: “wherein the sheet size contained in the first sheet information acquired in the first acquisition process includes a particular size indicating a postcard size or an envelope size”).

In claim 11 it is unclear what is meant by “wherein the sheet type information contained in the first sheet information acquired in the first acquisition process has a particular type indicating a high value”. Applicant’s specification teaches in Para. [0054] lines 7-8 “The sheet type indicating the thick sheet, the postcard, the sticker sheet, the OHP sheet, and the cloth is an example of a particular type indicating a high price.”. Therefore, Examiner will interpret the following limitation as: “wherein the sheet type information contained in the first sheet information acquired in the first acquisition process has a particular type indicating a thick sheet, a postcard, a sticker sheet, a OHP sheet, and a cloth”).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 9-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kakutani (US PG. Pub. 2001/0007619 A1).

	Referring to Claim 1, Kakutani teaches a non-transitory computer-readable recording medium for an information processing device (See Kakutani, Fig. 2, Storage Unit 13, Sect. [0053] lines 3-8, In FIG. 2, the printer comprises a reception unit 11 for receiving the printing job data from the host device; and an analysis unit 12 for analyzing the printing job data. After printing data included in the printing job data are once stored in a printing data storage unit 13, the printing data are supplied to a printing drive unit 15.) which includes a memory and a computer (See Kakutani, Fig. 1, Sect. [0060], The alternative table 20 is stored in a nonvolatile memory, for example. Thus, if the printer is turned off, the information registered in the alternative table 20 is held. Of course, the alternative table 20 may be stored in a general RAM (random access memory).), 
a printer (See Kakutani, Figs. 1 and 2, Printer) being connected to the information processing apparatus (See Kakutani, Fig. 2, Printer connected to host Device (i.e. Information processing apparatus), Sect. [0053] lines 3-4, In FIG. 2, the printer comprises a reception unit 11 for receiving printing job data from the host device),  
the non-transitory computer-readable recording medium containing computer-executable instructions realizing a supporting program corresponding to the printer connected to the information processing apparatus (See Kakutani, Fig. 1, Sect. [0060], The alternative table 20 is stored in a nonvolatile memory, for example. Thus, if the printer is turned off, the information registered in the alternative table 20 is held. Of course, the alternative table 20 may be stored in a general RAM (random access memory); it is inherent that an executable instruction realizing a support program associated to the printer connected and connected host device), 
wherein the supporting program is configured to cause the computer to perform (See Kakutani, Fig. 18A-18B, Sect. [0087], In FIG. 18A a screen corresponding to an alternative notice of the host device. In FIG. 18A, if an "OK" button is clicked, the alternative confirmation notice is transmitted to the printer; It is inherent to have a supporting program to cause a computer to control the functionalities of the Display Screens and processing functions as specified herein):
a setting screen (See Kakutani, Figs. 18A-18B, Menu Screen, Sect. [0087] line 1, FIG. 18A and 18B are examples of menu screens displayed in the host device.), displaying process of displaying a setting screen for receiving an input operation of print settings using a user interface of the information processing device (See Kakutani, Sect. [0089], FIG. 18B shows a screen wherein the user who operates the host device executes the alternative printing, the user selects the alternative tray, and clicks the "OK" button. Thus, the alternative specification notice is transmitted to the printer, and the paper size and paper type specified are registered in the alternative table corresponding to the alternative tray selected, and also the alternative printing is executed.);
in response to displaying of the setting screen in the setting screen displaying process (See Kakutani, Sect. [0054], the tray set table 10 stores the paper size and paper type established in each tray. The paper size is established by a paper size dial included in the printing drive unit 15, for example. The paper type is established by a set menu process unit 17 of a control panel 18.), a first acquisition process of acquiring (See Kakutani, Fig. 2, Reception Unit 11, Sect. [0053] lines 1-5, In FIG. 2, the printer comprises a reception unit 11 for receiving the printing job data from the host device; and an analysis unit 12 for analyzing the printing job data.), from the printer (See Kakutani, Fig. 2, Sect. [0053] lines 5-8, In FIG. 2, After printing data included in the printing job data are once stored in a printing data storage unit 13, the printing data are supplied to a printing drive unit 15.), first sheet information representing information of a sheet the printer uses for printing (See Kakutani, Sect. [0053] lines 8-16, Specifying information containing the paper size, paper type, and tray out of the printing job data is transmitted to a tray selection judgement unit 14. The tray selection judgment unit 14 supplies tray selection information as information of a tray selected according to the below described judgment to the printing drive unit 15. The printing drive unit 15 prints printing data on the papers stored in the tray according to the tray selection information.), and 
wherein, when there is a print instruction output from an application program implemented in the information processing device and instructing a general-use printing program implemented, in advance (See Kakutani, Sect. [0006], The alternative table editing function is one which registers the paper size and paper type in the alternative table 20 according to the input indication from the control panel 18 by the user irrespective of the disagreement error condition, or deletes or changes the paper size and paper type registered already in the alternative table 20. Thus, it is possible to register the paper size and paper type in the alternative table 20 in advance prior to a transfer to the disagreement error condition.), in an operating system of the information processing device, to perform printing of an image, the supporting program is further configured to cause the computer to perform  (See Kakutani, Fig. 22B, Sect. [0007], in FIG. 22B, a continue (CONTINUE) switch provided in an operational panel of the printer is depressed, so that the printer continues compulsorily to print irrespective of disagreement, and the paper stored in the tray 1 is printed; it is inherent to have a an operating system of the host device, to perform printing of an image and a supporting program for print function and operation):
a second acquisition process (See Kakutani, Fig. 3, Steps S104-S106) of acquiring second sheet information included in the print settings for the print instruction and representing information of a sheet included in the print settings (See Kakutani, Sect. [0062], at step S104, in the case where the tray selection judgment unit 14 did not find out an agreed tray from the tray set table 10, the tray selection judgment unit 14 retrieves the alternative table 20, and judges whether or not the paper size and paper type specified are registered in the alternative table 20 (step S105). In the case where registered in the alternative table 20, an alternative printing processing is executed by use of the papers of the corresponding tray (step S106).);
a determining process (See Kakutani, Fig. 1, Tray Selection Judgement Unit 14, Sect. [0055], When the tray selection judgment unit 14 receives specifying information from the host device, the tray selection judgment unit 14 refers to the paper size and paper type set for each tray stored in the tray set table 10. First, the tray selection judgment unit 14 judges whether or not the paper size and paper type set in the specified tray agree with those specified.) of determining suitability of a sheet by comparing the first sheet information acquired in the first acquisition process with the second sheet information acquired in the second acquisition process (See Kakutani, Sect. [0050], in FIG. 1, in the tray set table 10, a size A' and a type X' are set in a tray 1, and a size A" and a type X" are set in a tray 2. Accordingly, in the case where the paper size and paper type of specifying information included in the printing job data from the host device are A, X, respectively, the size and type of the papers stored in the trays 1, 2 do not agree with those of the specifying information. However, in the alternative table 20 of the printer, for example, if the paper size A and the paper type X are registered corresponding to the tray 1, the printer does not become in the disagreement error condition, and prints by use of the papers stored in the tray 1 in accordance with the alternative table 20.);
when it is determined in the determining process that the sheet is unsuitable (See Kakutani, Sect. [0085], if a paper disagreement error occurs, an error notice is transmitted to the host device, and based on an indication transmitted from the host device, the alternative table is added. In the case where the printer and the plurality of host devices constitute a network, in some cases, the position of the printer is away from the host device.), a warning process (See Kakutani, Fig. 18A, Warning Screen, Sect. [0088] lines 1-6, in the case where the paper size and paper type specified are not registered in the alternative table 20 (containing the case where they are erased by the alternative cancellation notice), and the alternative printing is not performed, the error notice is transmitted to the host device.) of performing a process for warning using the user interface (See Kakutani, Fig. 18B, Sect. [0089] lines 1-2, FIG. 18B is an example of a screen corresponding to the error notice of the host device.).

	Referring to Claim 2, Kakutani teaches the non-transitory computer-readable recording medium according to claim 1 (See Kakutani, Fig. 2, Storage Unit 13, Sect. [0053] lines 3-8), 
wherein each of the first sheet information (See Kukatani, Fig. 1, Tray Set Table 10, Tray 1 and 2, Paper Size and Paper Type Information) and the second sheet information (See Kukatani, Fig. 1, Alternative Table 20, Tray 1 and 2, Paper Size and Paper Type Information) contains particular information (See Kakutani, Sect. [0005] lines 3-7, As shown in FIG. 21, in the case where the size and type of the paper corresponding to each tray of the printer have in advance been set, the printer receives printing job data including information for specifying a paper size, a paper type and a tray, and printing data from the host device.), and 
wherein the computer performs determining, in the determining process, that the sheet is unsuitable when the particular information contained in the second sheet information acquired in the second acquisition process does not match the particular information contained in the first sheet information acquired in the first acquisition process (See Kakutani, Sect. [0047] lines 2-9, if a paper disagreement error occurs, the size and type specified at the time of the paper disagreement error are registered in a table 20 (hereinafter referred to as an alternative table) different from a tray set table 10 for setting the size and type of the papers stored in each tray according to a predetermined indication. The specified size and type are registered for a predetermined tray in the alternative table 20.).

	Referring to Claim 3, Kakutani teaches the non-transitory computer-readable recording medium according to claim 1 (See Kakutani, Fig. 2, Storage Unit 13, Sect. [0053] lines 3-8), further causing the computer to perform:
receiving an operation whether to cancel a print job based on the print instruction or not using the user interface when the process for warning is performed in the warning process (See Kakutani, Sect. [0058], when the alternative switch is depressed, the error process unit 19 registers the paper size and paper type specified in the tray specified by the alternative table 20. Furthermore, the error process unit 19 notifies the tray selection judgment unit 14 of the cancellation information. When the tray selection judgment unit 14 receives the cancellation information corresponding to an alternative printing switch, the tray selection judgment unit 14 selects the tray specified from the host device, and notifies the printing drive unit 15 thereof.);
a cancellation process of canceling the print job when the operation to cancel the print job is received (See Kakutani, Fig. 18A, Sect. [0087], In FIG. 18A, if a "Cancel" button is clicked, the alternative cancellation notice is transmitted.).

	Referring to Claim 4, Kakutani teaches the non-transitory computer-readable recording medium according to claim 3 (See Kakutani, Fig. 2, Storage Unit 13, Sect. [0053] lines 3-8), further causing the computer to perform, when the print instruction is issued (See Kakutani, Fig. 22B, Sect. [0007], in FIG. 22B, a continue (CONTINUE) switch provided in an operational panel of the printer is depressed, so that the printer continues compulsorily to print irrespective of disagreement, and the paper stored in the tray 1 is printed.):
the determining process before print data representing an image of a print target is generated in accordance with the print instruction (See Kakutani, Fig. 21, Advaced Setting and Determination, Sect. [0069] lines 5-14, The alternative table editing function is one which registers the paper size and paper type in the alternative table 20 according to the input indication from the control panel 18 by the user irrespective of the disagreement error condition, or deletes or changes the paper size and paper type registered already in the alternative table 20. Thus, for example, it is possible to register the paper size and paper type in the alternative table 20 in advance prior to a transfer to the disagreement error condition.); and
the warning process before the print data is generated when it is determined that the sheet is unsuitable in the determining process (See Kakutani, Sect. [0006] lines 7-9, as the paper size and paper type are not agreed, the printer becomes in a paper disagreement error condition.).

	Referring to Claim 5, Kakutani teaches the non-transitory computer-readable recording medium according to claim 1 (See Kakutani, Fig. 2, Storage Unit 13, Sect. [0053] lines 3-8), 
wherein each of the first sheet information and the second sheet information contains sheet size information (See Kakutani, Fig. 22, Paper Size, Sect. [0006] lines 3-7, In FIG. 22, from the host device, the printing job data specify a paper size A, a paper type X, and a tray 1, and a tray 1 of the printer stores papers of a size A' and a type X, and a tray 2 stores papers of a size A" and a type X".), and 
wherein, in the determining process  (See Kakutani, Fig. 1, Tray Selection Judgement Unit 14, Sect. [0055], When the tray selection judgment unit 14 receives specifying information from the host device, the tray selection judgment unit 14 refers to the paper size and paper type set for each tray stored in the tray set table 10. First, the tray selection judgment unit 14 judges whether or not the paper size and paper type set in the specified tray agree with those specified.), the computer perform determining the suitability of a sheet by comparing the sheet size information contained in the first sheet information with the sheet size information contained in the second sheet information (See Kakutani, Sect. [0050], in FIG. 1, in the tray set table 10, a size A' and a type X' are set in a tray 1, and a size A" and a type X" are set in a tray 2. Accordingly, in the case where the paper size and paper type of specifying information included in the printing job data from the host device are A, X, respectively, the size and type of the papers stored in the trays 1, 2 do not agree with those of the specifying information. However, in the alternative table 20 of the printer, for example, if the paper size A and the paper type X are registered corresponding to the tray 1, the printer does not become in the disagreement error condition, and prints by use of the papers stored in the tray 1 in accordance with the alternative table 20.).

	Referring to Claim 9, Kakutani teaches the non-transitory computer-readable recording medium according to claim 5 (See Kakutani, Fig. 2, Storage Unit 13, Sect. [0053] lines 3-8), 
wherein the sheet size contained in the first sheet information acquired in the first acquisition process includes a particular size indicating a high value (See Kakutani, Sect. [0051]-[0052], even in the case where the papers of the size and type specified are not stored in the tray of the printer, the size and type are registered in the alternative table 20 for a predetermined tray, whereby in the case where the same size and type as the registered size and type are next specified, the printer does not become in the disagreement error condition, and executes an alternative printing. Accordingly, for a temporal printing, as there is no necessity for changing setting of the tray, or depressing the CONTINUE switch in each printing job data, it is possible to enhance operability in the printer, the paper sizes are, for example, A4, A5, B4, Letter, Legal, or the like, and the paper types are, for example, plane papers, bond papers, color papers, preprint papers, or the like.),, 
wherein, when the sheet size contained in the first sheet information is the particular size, the computer performs the warning process in response to the sheet size being determined to be unsuitable in the determination process (See Kakutani, Fig. 18A, Warning Message, Sect. [0088] lines 1-6, In the case where the paper size and paper type specified are not registered in the alternative table 20 (containing the case where they are erased by the alternative cancellation notice), and the alternative printing is not performed, the error notice is transmitted to the host device.), and 
wherein, when the sheet size contained in the first sheet information is not the particular size, the computer does not perform the warning process (See Kakutani, CONTINUE Switch, Sect. [0057], in the case where the paper size and paper type specified are not registered in the alternative table 20, the tray selection judgment unit 14 supplies error detection information to an error process unit 19. The error process unit 19 recognizes a depression of the CONTINUE switch or a depression of the alternative switch from the control panel 18. When the CONTINUE switch is depressed, the error process unit 19 notifies the tray selection judgment unit 14 of cancellation information. When the tray selection judgment unit 14 receives the cancellation information corresponding to the CONTINUE switch, the tray selection judgment unit 14 selects a tray specified from the host device, and notifies the printing drive unit 15 thereof. Thus, a compulsory printing process is executed.).

	Referring to Claim 10, Kakutani teaches the non-transitory computer-readable recording medium according to claim 1 (See Kakutani, Fig. 2, Storage Unit 13, Sect. [0053] lines 3-8), 
wherein each of the first sheet information (See Kukatani, Fig. 1, Tray Set Table 10, Tray 1 and 2, Paper Size and Paper Type Information) and the second sheet information (See Kukatani, Fig. 1, Alternative Table 20, Tray 1 and 2, Paper Size and Paper Type Information) contains sheet type information (See Kakutani, Sect. [0005] lines 3-7, As shown in FIG. 21, in the case where the size and type of the paper corresponding to each tray of the printer have in advance been set, the printer receives printing job data including information for specifying a paper size, a paper type and a tray, and printing data from the host device.), and 
wherein, in the determination process (See Kakutani, Fig. 1, Tray Selection Judgement Unit 14, Sect. [0055], When the tray selection judgment unit 14 receives specifying information from the host device, the tray selection judgment unit 14 refers to the paper size and paper type set for each tray stored in the tray set table 10. First, the tray selection judgment unit 14 judges whether or not the paper size and paper type set in the specified tray agree with those specified.), the computer determines suitability of a sheet type by comparing sheet type information contained in the first sheet information with the sheet type information contained in the second sheet information (See Kakutani, Fig. 3, Sect. [0061] lines 7-14, the tray selection judgment unit 14 judges whether or not the paper size and paper type of the specified tray agree with the paper size and paper type specified by the printing job data based on the tray set table 10 (step S104). In the case where agreed, the printing processing is executed by use of the papers of the specified tray (step S106).).
	
Referring to Claim 11, Kakutani teaches the non-transitory computer-readable recording medium according to claim 10 (See Kakutani, Fig. 2, Storage Unit 13, Sect. [0053] lines 3-8), 
wherein the sheet type information contained in the first sheet information acquired in the first acquisition process has a particular type indicating a high value (See Kakutani, Sect. [0051]-[0052], even in the case where the papers of the size and type specified are not stored in the tray of the printer, the size and type are registered in the alternative table 20 for a predetermined tray, whereby in the case where the same size and type as the registered size and type are next specified, the printer does not become in the disagreement error condition, and executes an alternative printing. Accordingly, for a temporal printing, as there is no necessity for changing setting of the tray, or depressing the CONTINUE switch in each printing job data, it is possible to enhance operability in the printer, the paper sizes are, for example, A4, A5, B4, Letter, Legal, or the like, and the paper types are, for example, plane papers, bond papers, color papers, preprint papers, or the like.),
wherein, when the sheet type information contained in the first sheet information is the particular type, the computer performs the warning process in response to the sheet type being determined to be unsuitable in the determination process (See Kakutani, Fig. 18A, Warning Message, Sect. [0088] lines 1-6, In the case where the paper size and paper type specified are not registered in the alternative table 20 (containing the case where they are erased by the alternative cancellation notice), and the alternative printing is not performed, the error notice is transmitted to the host device.), and
wherein, when the sheet type information contained in the first sheet information is not the particular type, the computer does not perform the warning process (See Kakutani, CONTINUE Switch, Sect. [0057], in the case where the paper size and paper type specified are not registered in the alternative table 20, the tray selection judgment unit 14 supplies error detection information to an error process unit 19. The error process unit 19 recognizes a depression of the CONTINUE switch or a depression of the alternative switch from the control panel 18. When the CONTINUE switch is depressed, the error process unit 19 notifies the tray selection judgment unit 14 of cancellation information. When the tray selection judgment unit 14 receives the cancellation information corresponding to the CONTINUE switch, the tray selection judgment unit 14 selects a tray specified from the host device, and notifies the printing drive unit 15 thereof. Thus, a compulsory printing process is executed.).
	
Referring to Claim 12, Kakutani teaches the non-transitory computer-readable recording medium according to claim 1 (See Kakutani, Fig. 2, Storage Unit 13, Sect. [0053] lines 3-8), 
wherein, in the warning process (See Kakutani, Fig. 18A, Warning Screen, Sect. [0088] lines 1-10, in the case where the paper size and paper type specified are not registered in the alternative table 20 (containing the case where they are erased by the alternative cancellation notice), and the alternative printing is not performed, the error notice is transmitted to the host device.), the computer performs the warning process to notify the second sheet information acquired in the second acquisition process using the user interface (See Kakutani, Fig. 18B, Error Notice, Sect. [0089] lines 1-4, FIG. 18B is an example of a screen corresponding to the error notice of the host device. In FIG. 18B, the user who operates the host device executes the alternative printing, the user selects the alternative tray, and clicks the "OK" button.)).
	Referring to Claim 13, arguments analogous to claim 1 are applicable herein.   Thus, the system of claim 13 is rejected for the same reasons as discussed in the rejection of claim 1.

Cited Art
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Sugiura et al. (US PG. Pub. 2019/0049890 A1) discloses an image forming apparatus includes a trailing edge regulation guide configured to regulate a trailing edge position of a sheet stored in a sheet storage unit, a detection unit configured to detect a position of the trailing edge regulation guide, an input unit configured to input a sheet size to be set for the sheet storage unit, and a control unit. In the sheet storage unit, an attachment is attachable to the trailing edge regulation guide. The control unit controls display a warning screen in a case where a length in a feeding direction in the sheet size input by the input unit is longer than a predetermined length, whereas the control unit does not to display the warning screen according to the position of the trailing edge regulation guide in a case where the length in the feeding direction is shorter than the predetermined length.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL V DOTTIN/Primary Examiner, Art Unit 2677